DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 (Amended Claims filed on 01/28/2022) are directed to Sub-Species 1 of Species 1 in the allowable process of making a product. Pursuant to the procedures set forth in MPEP § 821.04(a), the following claims directed to the respective Species in the in the different embodiments of the product that previously was withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims 3-4 (filed on 03/12/2020) directed to Species 1; claim 13 (filed on 03/12/2020) directed to Sub-Species 2 of Species 1; claim 14 (filed on 03/12/2020) directed to Species 3; and claims 15-17 (filed on 03/12/2020) directed to Species 4.
Because claims 3-4 and 13-17 previously withdrawn from consideration under 37 U.S.C. 121 and 372 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Summary of Interview with Applicant
Mr. Gang Luo addressed the enabling concern that the Examiner brought up on 07/11/2022 of how the elected Sub-Species 1 of Species 2, that is shown in Figs. 12A-13, can be connected to the circuit board. Specifically, the Examiner indicated to Mr. Luo that one skill in the art would find confusing utilizing the 5th embodiment (Sub-Species 1 of Species 2) given that the specification was silent on how the metal terminals was connecting to the circuit patterns of the circuit board in describing the 5th embodiment. 
	Mr. Luo then indicated that one skill in the art would follow the specification in that the 5th embodiment is similar to the configuration, action, and effect to the 4th embodiment. The 4th embodiment is similar to the configuration, action, and effect to the 2nd embodiment, where the 2nd embodiment is comprised of metal terminals 130a, 130b, and 130c of Fig. 6A that can be utilized in the 5th embodiment to connect to the circuit board.
	The Examiner considered the information brought up by Mr. Lou to obviate the possible enabling issue in the interest of expediting prosecution towards allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Amend claim 20 as follows: 
Claim 20 (Currently Amended) An electronic device comprising: 
a chip component having terminal electrodes formed on both end surfaces; 
a pair of conductive terminals connected to the terminal electrodes, respectively; 
a case accommodating the chip component; and 
a connecting portion interconnecting the case to another case, wherein at least one of the conductive terminals comprises: 
an inside electrode portion inserted and arranged on an inside wall of an accommodation recess accommodating the chip component, the inside wall being positioned on an end of the accommodation recess along an X-axis, and 
an opening edge electrode portion connected to the inside electrode portion and formed across an opening edge surface of the accommodation recess, the opening edge surface being positioned at an end of the accommodation recess along a Z-axis perpendicular to the X-axis, and wherein 
the accommodation recess comprises accommodation recesses, and the chip component comprises chip components contained in the accommodation recesses respectively[,].

Examiner’s Note
Claim 20 needed to be amended in an Examiner’s Amendment so that the claim can be properly terminated.

Response to Applicant’s Amendments and Remarks
Applicant's Claim Amendments (filed on 07/05/2022) with respect to the 103 rejection of independent claim 1 is persuasive due to amending the claim to further define the structural limitations of the accommodation recess to accommodate the chip:
The Y-axis inside wall positioned on one end of the accommodation recess along the Y- axis faces one side surface of the chip component along the Y-axis, and another Y-axis inside wall positioned on the other end of the accommodation recess along the Y-axis faces the other side surface of the chip component along the Y-axis.

The rejection of claim 1 and the rejection and objection of the depended claims cited in the Office Action (mailed on 05/06/2022) are withdrawn.

Independent claim 20 in the Claim Amendments filed on 07/05/2022, has been fully considered and is persuasive due to the limitations of objected claim 20 and all of the necessary limitations of base claim 1. Claim 20 defines the limitation structure of the accommodation recess to accommodate the chip component:
The accommodation recess comprises accommodation recesses, and the chip component comprises chip components contained in the accommodation recesses respectively.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising …an accommodation recess accommodating the chip component…a Y-axis inside wall positioned on one end of the accommodation recess along a Y- axis faces one side surface of the chip component along the Y-axis, and another Y-axis inside wall positioned on another end of the accommodation recess along the Y-axis faces another side surface of the chip component along the Y-axis, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-19 and 23 are allowed.
Regarding independent claim 20, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising …an accommodation recess accommodating the chip component…wherein the accommodation recess comprises accommodation recesses, and the chip component comprises chip components contained in the accommodation recesses respectively, as recited in combination in independent claim 20. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 20, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 21-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847